Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Applicant’s election of Group I (claims 1-6) in the reply filed on 27 August 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 27 August 2021.
Claims 1-6 are under examination.
Claim Interpretation
The limitation “a set of metagenome-associated nucleic acid fragments” as recited in claim 1; the limitation “metatranscriptomic-associated nucleic acid fragments” as recited in claim 1 and the limitation “a normalized metatranscriptomic-associated library for sequencing” as recited in claim 6 are interpreted to encompass any nucleic acid populations associated with microbes from any environmental sample, including human body, water and soil.
 The limitation “normalization-based primers comprising external defined sequence regions” is interpreted to encompass any set of primers comprising barcodes and/or adaptor components, i.e. P5 and P7 binding sites,  that allow annealing to amplicon target molecules.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 re  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the instant case, the limitation “a set of metagenome-associated nucleic acid fragments” as recited in claim 1 is considered indefinite because it is not clear what nucleic acid population is encompassed by this claim language and therefore the metes and bounds of the claim cannot be determined.
Furthermore, the limitation “metatranscriptomic-associated nucleic acid fragments” as recited in claim 1 and the limitation “ a normalized metatranscriptomic-associated library for sequencing” as recited in claim 6  is considered indefinite because it is not clear what nucleic acid population is encompassed by this claim language and therefore the metes and bounds of the claim cannot be determined.
As claims 2-5 depend from claim 1, they are also considered indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Betts et al. and Dowd
Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Betts et al. (US20170073730; filed 08 September 2016) in view of Dowd (US20130157874).
Betts et al. teach a method for preparing a normalized library comprising generating a set of normalized target molecules by a two-step amplification process, wherein a first amplification comprises using a target gene-specific primer and a primer against the universal Illumina sequencing primer 1 sequence and a second amplification comprises using a nested target gene-specific primer and a primer against the universal Illumina sequencing primer 2 sequence. The resulting amplicons are then subjected to a third amplification using a set of sequencing-based primers, i.e. primers comprising P5 and P7 sites, and subsequently generate a set of sequencing-ready target molecules (e.g. Entire Betts reference and especially para 0093-0094, pg. 13; Example 1, para 0175-0177, pg. 22-23; Fig. 1).
Furthermore, Betts et al. teach their methods of normalization comprise reverse transcribing target mRNA and generating a double stranded cDNA library (e.g. para 0009, pg. 3-4).
Furthermore, Betts et al. teach that this method is known in the art for the analysis of microbial samples (e.g. Entire Betts reference and especially para 0093-0094, pg. 13; bacterial samples as in para 0147, pg. 19).
Furthermore, Betts et al. teach multiple sequencing technologies (e.g. para 0101-0108, pg. 14-15).
 Regarding analysis of microbial nucleic acid populations:

 Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the methods of Betts et al. for preparing a normalized nucleic acid library to include target-specific primers for nucleic acid content of microbes in environmental samples as taught by Dowd because a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a method for preparation of a normalized combined library for sequencing associated with a set of targets and a microbial community.
 Therefore, the combined teachings of Betts et al. and Dowd render obvious claims 1-3.
Furthermore, as Betts et al. teach their methods of normalization comprise reverse transcribing target mRNA and generating a double stranded cDNA library (e.g. para 0009, pg. 3-4), the combined teachings of Betts et al. and Dowd render obvious claim 6.

Betts et al., Dowd and Apte et al.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Betts et al. and Dowd as applied to claims 1-3 and 6 above, and further in view of Apte et al. (US20150211055).
The combined teachings of Betts et al. and Dowd as applied in the rejection above are incorporated in this rejection.
	The combined teachings of Betts et al. and Dowd teach a method of preparing a normalized nucleic acid library of target nucleic acid amplicons generated using target-specific primers for nucleic acid content of microbes in environmental samples.
Furthermore, regarding claim 4:
 	Claim 4 is interpreted to require generating a normalized nucleic acid library by combining a desired quantity of a target amplicon population to a mixture comprising other nucleic acid populations to provide a desired ratio of sequencing reads.
 	Apte et al. teach that it is known in the art to generate sequencing libraries by adding a desired amount of amplification products to a sequencing library to yield a desired ratio to the entire sequencing library pool (e.g.  In generating sequencing libraries, amplification products can be normalized based upon an amount of nucleic acid in each amplification product. For example, the amount of each amplification product added to a sequencing library can be inversely proportional to the amount of nucleic acid in each amplification product, such that approximately the same amount of nucleic acid from each amplification product is added to the sequencing library as in para 0056, pg. 6-7).
	Therefore, as Betts et al. and Apte et al. teach methods of generating normalized nucleic acid populations for sequencing, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the methods of Betts et al. and Dowd for preparing a normalized nucleic acid library to include combining amplicon 
  	Therefore, the combined teachings of Betts et al., Dowd and Apte et al. render obvious claim 4.
Betts et al., Dowd and Bourlat et al.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Betts et al. and Dowd as applied to claims 1-3 and 6 above, and further in view of Bourlat et al. ("Preparation of amplicon libraries for metabarcoding of marine eukaryotes using Illumina MiSeq: the dual-PCR method." Marine Genomics. Humana Press, New York, NY, 2016. 197-207.).
	The combined teachings of Betts et al. and Dowd as applied in the rejection above are incorporated in this rejection.
	The combined teachings of Betts et al. and Dowd teach a method of preparing a normalized nucleic acid library of target nucleic acid amplicons generated using target-specific primers for nucleic acid content of microbes in environmental samples.
Furthermore, Betts et al. teach multiple sequencing technologies can be used with their method (e.g. para 0101-0108, pg. 14-15). Furthermore, Betts et al. teach their methods 
 	Regarding claim 5:
 	Like Betts et al., Bourlat et al. teach a method for preparing a sequencing library from environmental samples comprising multiple amplification steps (e.g. entire Bourlat reference and especially Abstract, pg. 197; Fig. 1, pg. 198). 
Furthermore, Bourlat et al. teach it is known in the art to include attaching target amplicons to magnetic beads and using a magnetic 96 well plate stand to facilitate normalization comprising dilution of bead-bound amplicons and subsequent pooling of bead populations (e.g. section 2.3-2.5, pg. 199; section 3.5-3.9, pg. 202-203) prior to denaturation to release target nucleic acids and sequencing (e.g. section 3.10-3.14, pg. 203-205).
 	Therefore, as Betts et al. and Bourlat et al. both teach methods of generating normalized nucleic acid populations for sequencing, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the methods of Betts et al. and Dowd for preparing a normalized nucleic acid library  comprising attaching target nucleic acids to magnetic barcoded beads which are isolated by an applied magnetic field to include isolating magnetic bead populations using a magnetic 96 well plate stand and subsequently facilitating normalization of bead-bound amplicon populations comprising dilution of bead-bound amplicons as taught by Bourlat et al. because a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their 
  	Therefore, the combined teachings of Betts et al., Dowd and Bourlat et al. render obvious claim 5.


Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SAHANA S KAUP/Primary Examiner, Art Unit 1639